No. 13251

            I N THE SUPREME COURT O THE STATE O M N A A
                                   F           F OTN

                                           1976



JEANETTE PENROD,

                                  Plaintiff,

        -VS   -
WILLIAM S. HOSKINSON, M.D.,

                                  Defendant   .
C e r t i f i e d by:     U.S. D i s t r i c t Court
                          Honorable James F. B a t t i n , U.S.         D i s t r i c t Judge
                           presiding.

Counsel o f Record :

        For P l a i n t i f f :

                   C a t e , T,ynaugh, F i t z g e r a l d and Huss , B i l l i n g s , Montana
                   George W. Huss a r g u e d , B i l l i n g s , Montana

        F o r Defendant :

                   Anderson, Symrnes, F o r b e s , P e e t e and Brown, B i l l i n g s ,
                    Montana
                   Richard F. C e b u l l a r g u e d , B i l l i n g s , Montana



                                                  Submitted:      J u n e 3 , 1976

                                                    Decided :J L
                                                             U       2 1 1976
F i l e d : $fJb   2 1 1G7C';
Mr.    J u s t i c e Frank I. H a s w e l l d e l i v e r e d t h e Opinion of t h e C o u r t .


             T h i s i s a n o r i g i n a l p r o c e e d i n g f o r d e c l a r a t o r y judgment

p u r s u a n t t o Rule 1 o f t h e R u l e s of t h e Montana Supreme C o u r t .

I t i s based upon t h e c e r t i f i c a t i o n o f t h e Hon. James F. B a t t i n ,

United S t a t e s D i s t r i c t J u d g e , p r e s i d i n g i n a c i v i l c a u s e i n

U n i t e d S t a t e s D i s t r i c t C o u r t f o r t h e D i s t r i c t of Montana e n t i t l e d

" J e a n e t t e Penrod, p l a i n t i f f , v . William S. Hoskinson, M . D . ,

defendant."

             The c e r t i f i c a t i o n s t a t e s t h a t s u c h l i t i g a t i o n i n v o l v e s

a c o n t r o l l i n g q u e s t i o n o f Montana l a w a s t o which t h e r e i s a sub-

s t a n t i a l ground f o r a d i f f e r e n c e of o p i n i o n , v i z . whether s e c t i o n

93-2624,       R.C.M.      1947, a s amended, o r s e c t i o n 93-2605,                    R.C.M.      1947,

i s t h e a p p l i c a b l e s t a t u t e of l i m i t a t i o n .   Judge B a t t i n h a s f u r t h e r

c e r t i f i e d t h a t a d j u d i c a t i o n o f t h i s q u e s t i o n by t h e Montana Sup-

reme C o u r t w i l l m a t e r i a l l y advance u l t i m a t e t e r m i n a t i o n of t h e

federal litigation.

             The p r e c i s e q u e s t i o n f o r d e t e r m i n a t i o n a s c e r t i f i e d by

Judge B a t t i n :

             " I s § 93-2624, R.C.M. 1947, a s amended, e n a c t e d
             i n 1971, o r i s 9 93-2605, R.C.M. 1947, t h e a p p l i c -
             a b l e s t a t u t e of l i m i t a t i o n i n a medical malpractice
             a c t i o n i n which t h e a l l e g e d n e g l i g e n t a c t t o o k
             p l a c e i n May of 1969, t h e p l a i n t i f f a l l e g e d l y
             h a v i n g d i s c o v e r e d t h e n e g l i g e n c e i n September o f
             1973, and t h e a c t i o n having been f i l e d on A p r i l
             23, 1975?"

             Judge B a t t i n h a s c e r t i f i e d t h e f o l l o w i n g f a c t s g i v i n g

rise t o t h i s issue:

             "On May 6, 1969, p l a i n t i f f underwent s u r g e r y i n
             t h e Holy Rosary H o s p i t a l i n M i l e s C i t y , Montana,
             where s h e underwent a h y s t e r e c t o m y , g a l l b l a d d e r
             removal, and i n c i d e n t a l appendectomy.                 The d o c t o r
             who performed t h e s u r g e r y was t h e d e f e n d a n t i n t h i s
             c a s e , WILLIAM S. HOSKINSON, M.D.                 On September 21,
             1973, d u r i n g a r o u t i n e p h y s i c a l e x a m i n a t i o n , p l a i n -
             t i f f was a d v i s e d by a p h y s i c i a n a t t h e Holy Rosary
             H o s p i t a l t h a t it a p p e a r e d on X-ray t h a t s h e had a
             s u r g i c a l d r a i n i n t h e a r e a of her spleen.

             "On August 1 5 , 1974, p l a i n t i f f underwent s u r g e r y
             a t Holy         Rosary H o s p i t a l f o r removal of t h e
             drain.

             " P l a i n t i f f f i l e d a Complaint c h a r g i n g t h e defend-
             a n t w i t h m a l p r a c t i c e on o r a b o u t t h e 23rd day o f
             A p r i l , 1975."

             Defendant h a s f i l e d a motion f o r summary judgment i n

t h e f e d e r a l c o u r t a c t i o n , c l a i m i n g t h e a c t i o n i s b a r r e d by

s e c t i o n 93-2624,      R.C.M.       1947.      P l a i n t i f f h a s opposed t h e motion

f o r summary judgment on t h e ground t h a t s e c t i o n 93-2605(3),

R.C.M.      1947, i n c o n j u n c t i o n w i t h t h e " d i s c o v e r y d o c t r i n e " s e t

f o r t h i n Johnson v. S t . P a t r i c k ' s Hosp.,              148 Mont. 1 2 5 , 417 P.2d
469, makes t h e f i l i n g o f p l a i n t i f f ' s c o m p l a i n t t i m e l y .

             The q u e s t i o n f o r d e t e r m i n a t i o n i n v o l v e s a f i n d i n g o f

t h e s t a t u t o r y law of Montana, upon which t h e r e i s no g u i d i n g

o p i n i o n , and s p e c i f i c a l l y d e a l s w i t h t h e r e t r o a c t i v e e f f e c t o f

s e c t i o n 93-2624,      R.C.M.      1947.       Judge B a t t i n h a s c e r t i f i e d t h a t

t h e answer t o t h e q u e s t i o n i s c o n t r o l l i n g i n t h e a c t i o n b e f o r e

him and t h a t a d j u d i c a t i o n t h e r e o f by t h e Montana Supreme C o u r t

w i l l m a t e r i a l l y advance u l t i m a t e t e r m i n a t i o n of t h e f e d e r a l c o u r t

litigation.

             W e a c c e p t e d j u r i s d i c t i o n o n March 1 9 , 1976, p r o v i d e d f o r

t h e f i l i n g of b r i e f s , h e a r d o r a l argument on J u n e 3 , 1976 and

t o o k t h e m a t t e r under advisement.

             W e o b s e r v e t h a t a t t h e t i m e of t h e a l l e g e d m a l p r a c t i c e

on May 6, 1969, t h e a p p l i c a b l e s t a t u t e of l i m i t a t i o n was t h e

g e n e r a l t o r t s t a t u t e of l i m i t a t i o n c o d i f i e d a s s e c t i o n 93-2605,

R.C.M.     1947, p r o v i d i n g i n p a r t :

             "93-2605.         Within t h r e e years.             Within t h r e e years:
             " * * *
             " 3 . A a c t i o n upon a n o b l i g a t i o n o r l i a b i l i t y ,
                     n
             n o t founded upon a n i n s t r u m e n t i n w r i t i n g , o t h e r
             than a c o n t r a c t , account, o r promise."

I n 1966 we h e l d t h a t a n a c t i o n f o r m a l p r a c t i c e d o e s n o t a c c r u e

u n t i l t h e p a t i e n t l e a r n s of it o r i n t h e e x e r c i s e of r e a s o n a b l e
c a r e should have l e a r n e d of i t .              Johnson v . S t . P a t r i c k s Hos-

p i t a l , supra.

              I n 1971 b e f o r e p l a i n t i f f ' s a c t i o n had become b a r r e d by

s e c t i o n 93-2605,       t h e Montana L e g i s l a t u r e e n a c t e d a s p e c i f i c

s t a t u t e a p p l i c a b l e t o medical m a l p r a c t i c e a c t i o n s .      This s t a t u t e

h a s been c o d i f i e d as s e c t i o n 93-2624,             R.C.M.      1947, and p r o v i d e s

i n part:

             "93-2624.           Actions f o r medical malpractice.
             Action f o r i n j u r y o r d e a t h a g a i n s t a physician
             o r s u r g e o n * * * based upon s u c h p e r s o n ' s a l l e g e d
             professional negligence, o r f o r rendering profes-
             s i o n a l services without consent, o r f o r e r r o r o r
             o m i s s i o n i n such p e r s o n ' s p r a c t i c e , s h a l l be
             commenced w i t h i n t h r e e ( 3 ) y e a r s a f t e r t h e d a t e
             of i n j u r y o r t h r e e (3) years a f t e r t h e p l a i n t i f f
             d i s c o v e r s , o r through t h e use of reasonable d i l i -
             g e n c e s h o u l d have d i s c o v e r e d , t h e i n j u r y whichever
             o c c u r s l a s t , b u t i n no c a s e may such a c t i o n be
             commenced a f t e r f i v e ( 5 ) y e a r s from t h e d a t e of
             injury.          However, t h i s t i m e l i m i t a t i o n s h a l l be
             t o l l e d f o r any p e r i o d d u r i n g which s u c h p e r s o n
             h a s f a i l e d t o d i s c l o s e any a c t , e r r o r , o r o m i s s i o n
             upon which s u c h a c t i o n i s based and which i s known
             t o him, o r t h r o u g h t h e u s e of r e a s o n a b l e d i l i g e n c e
             s u b s e q u e n t t o s a i d a c t , e r r o r o r o m i s s i o n would
             have been known t o him."

             I n 1973 t h i s s t a t u t e was f u r t h e r amended t o e n l a r g e t h e

c l a s s of p e r s o n s s u b j e c t t o t h e s t a t u t e , b u t t h i s amendment i s

i r r e l e v a n t t o t h e present case.             The g e n e r a l t h r e e y e a r t o r t

s t a t u t e o f l i m i t a t i o n i n s e c t i o n 93-2605 h a s a t a l l t i m e s r e -

mained i n e f f ec t.

             The g i s t o f p l a i n t i f f ' s c o n t e n t i o n i s t h a t s e c t i o n 93-

2624 s h o u l d n o t be g i v e n r e t r o a c t i v e e f f e c t and a p p l i e d t o b a r

p l a i n t i f f ' s a c t i o n because t h e l e g i s l a t u r e d i d n o t s o i n t e n d .

I n s t e a d , p l a i n t i f f a r g u e s , t h e s t a t u t e of l i m i t a t i o n s i n e f f e c t

a t t h e t i m e of t h e a l l e g e d m a l p r a c t i c e , s e c t i o n 93-2605,           in

c o n j u n c t i o n w i t h t h e " d i s c o v e r y d o c t r i n e " of Johnson       ,   governs

p l a i n t i f f ' s a c t i o n and p r e s e n t s no b a r .

             The p r i n c i p a l c o n t e n t i o n of d e f e n d a n t i s t h a t s e c t i o n

93-2624      i s t h e a p p l i c a b l e s t a t u t e of l i m i t a t i o n b e c a u s e t h e
language e x h i b i t s a l e g i s l a t i v e i n t e n t t h a t it be a p p l i e d t o

c l a i m s a r i s i n g p r i o r t o 1971, t h e d a t e of i t s enactment.                    De-

fendant argues t h a t s o applied, p l a i n t i f f ' s a c t i o n i s barred

because f i v e y e a r s had e x p i r e d b e f o r e it w a s f i l e d .

              A t t h e o u t s e t we n o t e s e c t i o n 12-201,            R.C.M.     1947,

which p r o v i d e s :

              "No l a w c o n t a i n e d i n any of t h e c o d e s o r o t h e r
              s t a t u t e s o f Montana i s r e t r o a c t i v e u n l e s s e x p r e s s l y
              SO d e c l a r e d . "

T h i s s t a t u t e c r e a t e s a presumption a g a i n s t c o n s t r u i n g a s t a t u t e

retroactively.              Dunham v . S o u t h s i d e N a t i o n a l Bank o f M i s s o u l a ,

       Mont   .        ,   548 P.2d 1383, 33 St.Rep.                    372, 376, and c a s e s

cited therein.              The r a t i o n a l e behind t h i s presumption was f i r s t

e x p r e s s e d by t h i s C o u r t i n S u l l i v a n v . C i t y of B u t t e , 65 Mont.
495, 498, 2 1 1 P. 301, and quoted w i t h a p p r o v a l i n Dunham:

             "'While our C o n s t i t u t i o n does n o t f o r b i d t h e
             enactment of r e t r o s p e c t i v e laws g e n e r a l l y , it
             i s a r u l e r e c o g n i z e d by a u t h o r i t i e s everywhere
             t h a t r e t r o s p e c t i v e laws a r e looked upon w i t h
             disfavor.           I t i s a maxim s a i d t o be a s o l d a s
             t h e law i t s e l f t h a t a new s t a t u t e o u g h t t o be
             prospective, not retrospective, i n i t s operation.
             * * * The maxim h a s i t s f o u n d a t i o n i n t h e p r e -
             sumption t h a t t h e l e g i s l a t u r e d o e s n o t i n t e n d
             t o make a new r u l e f o r p a s t t r a n s a c t i o n s and
             e v e r y r e a s o n a b l e d o u b t w i l l be r e s o l v e d a g a i n s t
             a retrospective operation.'"

             The i n t e n t of t h e l e g i s l a t u r e t o g i v e a s t a t u t e r e t r o -

a c t i v e e f f e c t a s r e q u i r e d by s e c t i o n 1 2 - 2 0 1 ,     must be d e t e r m i n e d

by t h e s t a t u t e i t s e l f and from no o t h e r s o u r c e .               C i t y o f Harlem

v. S t a t e Highway Comm'n, 149 Mont. 281, 425 P.2d 718.

             W e f i n d n o t h i n g i n s e c t i o n 93-2624 e x h i b i t i n g a l e g i s -

l a t i v e i n t e n t t h a t it be a p p l i e d r e t r o a c t i v e l y .     Absent s u c h

i n t e n t , it i s a p p l i c a b l e o n l y p r o s p e c t i v e l y .

             The remedy v . r i g h t d i s t i n c t i o n drawn i n G i l l e t t e v .

Hibbard, 3 P4ont. 412 and W h i t c r a f t v . Semenza, 145 Mont. 94,

399 P.2d 757, does n o t mandate r e t r o a c t i v e a p p l i c a t i o n of s e c t i o n

93-2624.          This d i s t i n c t i o n i s s i g n i f i c a n t only i n determining
t h a t t h e r e a r e no c o n s t i t u t i o n a l o r s t a t u t o r y o b s t a c l e s t o

l e g i s l a t i v e enactment of s t a t u t e s r e l a t i n g t o r e m e d i e s which a r e

retroactive               operation.           The d i s t i n c t i o n i s i r r e l e v a n t

determination of l e g i s l a t i v e i n t e n t t h a t a s t a t u t e apply

retroactively.

              Guiterman v . Wishon, 21 Mont. 458, 54 P . 566, i s d i s -

t i n g u i s h a b l e and o f f e r s no s o l a c e t o d e f e n d a n t .       There t h e

former f i v e y e a r s t a t u t e of l i m i t a t i o n on a c t i o n s on a c c o u n t

was r e p e a l e d and a new t h r e e y e a r s t a t u t e o f l i m i t a t i o n e n a c t e d .
                                e



I f t h e new s t a t u t e o f l i m i t a t i o n w a s n o t g i v e n r e t r o a c t i v e e f f e c t

t h e r e would be no s t a t u t e of l i m i t a t i o n a t a l l on a c t i o n s on

account.         Under such c i r c u m s t a n c e s , t h i s C o u r t found a l e g i s -

l a t i v e i n t e n t t o make t h e new s t a t u t e o f l i m i t a t i o n r e t r o a c t i v e .

              Defendant c i t e s t h e Arkansas c a s e of S t e e l e v . Gann,

197 Ark. 480, 123 S.W.2d 520, 120 A.L.R. 754, where a c o n t r a r y

r e s u l t was r e a c h e d i n s u p p o r t o f h i s p o s i t i o n h e r e .            The r u l i n g

i n S t e e l e i s based on t h e p r o p o s i t i o n t h a t a s t a t u t e o f l i m i t a -

t i o n s a f f e c t s t h e remedy, n o t t h e r i g h t , and i s t o be a p p l i e d

t o a l l c a s e s t h e r e a f t e r b r o u g h t i r r e s p e c t i v e o f when t h e c a u s e

of a c t i o n a r o s e , s u b j e c t t o a reasonable period t h e r e a f t e r i n

which t h e r i g h t c a n be a s s e r t e d .           This is d i r e c t l y contrary t o

Montana's s t a t u t e , s e c t i o n 12-201, which p r o h i b i t s r e t r o a c t i v e

o p e r a t i o n of s t a t u t e s " u n l e s s e x p r e s s l y s o d e c l a r e d " .     The F l o r i d a

c a s e s of DeLuca v. Mathews, (Fla.App. 1974) 297 S.2d 854, and
                            (Fla.App. 1974)
Maltempo v . C u t h b e r t , / 2 8 8 S.2d 517, c i t e d by p l a i n t i f f , a r e more

p e r s u a s i v e i n view of o u r s t a t u t e s and c a s e law.

                      A c c o r d i n g l y , w e h o l d t h a t s e c t i o n 93-2605,           R.C.M.

1947, i s t h e a p p l i c a b l e s t a t u t e of l i m i t a t i o n i n a m e d i c a l m a l -

p r a c t i c e i n which t h e a l l e g e d n e g l i g e n t a c t t o o k p l a c e i n May

1969, t h e p l a i n t i f f a l l e g e d l y having d i s c o v e r e d t h e n e g l i g e n c e

i n September           1973, and t h e a c t i o n having been f i l e d on A p r i l
2 3 , 1 9 7 5 , p u r s u a n t t o t h e c e r t i f i c a t e o f f a c t s and i s s u e s h e r e i n .




                                                                  Justice




W e concur:




Hon. Edward D u s s u a l t , D i s t r i c t
Judge, s i t t i n g i n p l a c e of M r .
Chief J u s t i c e James T . H a r r i s o n .